           Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FRANCINE PAVONE,                                          )
                                                          )
                Plaintiff,                                )       Civil Action No. 20-1932
                                                          )       Magistrate Judge Maureen P. Kelly
                         v.                               )
                                                          )       Re: ECF No. 25
REDSTONE TWP SEWER                                        )
AUTHORITY, GEORGE MATIS, JAMES                            )
BASHOUR, LARRY WILLIAMS,                                  )
REDSTONE TWP, REDSTONE TWP                                )
BOARD OF SUPERVISORS, and RICHARD                         )
BROSKY,                                                   )
                                                          )
                Defendants.                               )


                                           MEMORANDUM OPINION

        Plaintiff Francine Pavone (“Plaintiff”), a former employee of the Redstone Township

Sewer Authority, filed this action arising out of allegations that she was constructively discharged

from her employment.           Plaintiff claims that Defendants violated her First and Fourteenth

Amendment rights, violated the Pennsylvania Whistleblower statute, and engaged in tortious

conduct.

        Presently before the Court is a Motion to Dismiss filed by Defendants Redstone Township

Sewer Authority (“RTSA”), George Matis (“Matis”), James Bashour (“Bashour”), Larry Williams

(“Williams”), Redstone Township, Redstone Township Board of Supervisors, and Richard Brosky

(“Brosky”) (collectively, “Defendants”). ECF No. 25. For the reasons that follow, the Motion to

Dismiss is granted in part and denied in part. 1




1
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to having a United
States Magistrate Judge conduct all proceedings in this case, including the entry of a final judgment. ECF Nos. 19
and 20.
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 2 of 22




I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff filed her original Complaint on December 11, 2020. ECF No. 1. She then filed a

First Amended Complaint on March 19, 2021. ECF No. 21.

       A. Factual Allegations

       In her First Amended Complaint, Plaintiff alleges that from 2010 until late April or early

May 2019, she was employed by the RTSA as an office manager. Id. ¶ 19. She was a full-time

employee with medical benefits, who never received any progressive discipline or warnings for

alleged misconduct or poor performance. Id. ¶¶ 20-21.

       Defendants Williams, Bashour, Matis and Brosky are close friends, and they all held

positions during the relevant time on the Redstone Township Board of Supervisors and/or the

RTSA. Id. ¶¶ 9-15, 24.

       Williams was a Redstone Township Supervisor. Id. ¶ 11. At some point, Plaintiff sent

Williams a late bill for sewer services. Id. ¶ 25. Williams was “extremely angry” about this bill,

and he kept it on his desk until his retirement in 2020. Id. ¶¶ 25-26. On May 23, 2018, he submitted

a right-to-know request for Plaintiff’s employment information. Id. ¶ 33.

       Matis ran in, and ultimately won, an election for Redstone Township Supervisor in 2017.

Id. ¶¶ 27, 29. When Plaintiff told Bashour that she did not support Matis as a candidate, Bashour

cursed at her. Id. ¶ 28. Later, after Bashour became an RTSA board member in January 2018, he

refused to communicate directly with Plaintiff. Id. ¶ 32. Bashour threw paperwork across the desk

at her during meetings. Id.

       In addition to being a township supervisor, Matis was appointed to the RTSA board in

January 2019. Id. ¶ 34. After his appointment, Matis obtained the login information for the RTSA

accounting software and “would constantly monitor the Plaintiff’s work.” Id. ¶ 37.



                                                     2
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 3 of 22




       Plaintiff directly criticized Matis on two occasions. First, she confronted Matis about his

falsely reporting that the apartment above the RTSA only was used for storage, in a fraudulent

effort to lower the RTSA’s real estate tax. Id. ¶¶ 35-36. Second, Plaintiff criticized Matis for

performing RTSA business while he was on Redstone Township “time,” which meant he was

being compensated by Redstone Township for performing RTSA work. Id. ¶¶ 38-40.

       Plaintiff claims that, by March 2019, Bashour, Williams, Matis and Brosky “were engaging

in a joint and concerted effort to destroy the Plaintiff’s career with the RTSA.” Id. ¶ 43. From

January 2019 until after May 2019, Bashour and Matis spread false rumors that Plaintiff

mishandled the RTSA books and stole money from RTSA. Id. ¶ 42.

       On March 15, 2019, Matis met with Plaintiff. Id. ¶ 44. Implying that she had engaged in

misconduct, Matis told her that Defendants would contact the Attorney General’s office about her,

unless she resigned. Id. ¶ 45. Matis said she did not know “what was in store for her” if she

stayed, and that she could not handle the pressure, which was “not good for [her] health.” Id. If

she agreed to resign, Matis said he would allow her to draw unemployment. Id. If she did not

resign, however, Plaintiff would be demoted to a part-time clerk role and stripped of all employee

benefits. Id.

       Plaintiff responded that this was “a witch hunt and nothing but a vendetta,” to which Matis

replied, “yes, you’re, right.” Id. ¶ 46. Plaintiff said she was innocent and would not resign. Id. ¶

47.

       Three days later, during a regularly scheduled RTSA meeting, Plaintiff’s sister told

Bashour that if he had a personal vendetta against anyone that he should not be on the board and

should resign. Id. ¶ 48.




                                                     3
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 4 of 22




       On March 25, 2019, the RTSA and Redstone Township Board of Supervisors held a joint

special meeting, which was open to the public. Id. ¶¶ 51, 54. Bashour, Williams, Matis and Brosky

organized this meeting in order to take adverse employment action against Plaintiff. Id. ¶¶ 49-50.

During this meeting, Bashour and Matis publicly criticized Plaintiff’s job performance, made

“false and stigmatizing” statements regarding her work, and implied that she had committed

unlawful acts. Id. ¶¶ 55-56.

       At Brosky’s motion, the meeting then shifted to “executive session.” Id. ¶¶ 57-58. A

motion was passed to reduce Plaintiff’s position to a part-time role, effective April 23, 2019, and

to eliminate her health benefits as of June 2019. Id. ¶¶ 59-60. Williams participated in the

executive session, despite the fact that he was not an RTSA board member. Id. ¶ 58.

       As a result of these events, Plaintiff suffered severe anxiety and stress, which resulted in

headaches, stomach aches, vomiting and loss of sleep. Id. ¶¶ 61-63. Plaintiff sought medical

attention for her symptoms.     Id. ¶ 63.   Her doctor prescribed anti-anxiety medication and

recommended that she take a break from work. Id. ¶ 64. On April 10, 2019, Plaintiff emailed

Matis to notify him of her doctor’s recommendation, and that she planned to take a vacation from

April 12, 2019 through May 6, 2019. Id. ¶ 65.

       On April 16, 2019, Plaintiff submitted a right-to-know request for the minutes from the

March 25, 2019 meeting, and the Redstone Township Board of Supervisors’ and employees’ W-

2s, health benefits and mileage information. Id. ¶ 66. In response, Williams called Plaintiff and

screamed at her. Id. ¶ 67. He called her stupid and demanded to know why she wanted this

information. Id.

       Despite her new part-time status, Bashour, Matis and Brosky approved a revised job

description for Plaintiff based upon a full-time position at the Pittsburgh Water and Sewer



                                                    4
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 5 of 22




Authority. Id. ¶ 69. Matis notified Plaintiff of her revised job description by email on April 23,

2019. Id. ¶ 68. In multiple emails, including this one, Matis also acknowledged Plaintiff’s work-

related anxiety. Id. ¶¶ 68, 70.

        Plaintiff claims she was constructively discharged, and she never returned to work

following her vacation. Id. ¶¶ 65, 71. In May 2019, Plaintiff requested that personal items she

brought to the office be returned to her. Id. ¶ 73. Matis, Bashour and Brosky returned some, but

not all, of Plaintiff’s things. Id. ¶ 74.

        B. Legal Claims

        Plaintiff asserts the following claims: Count I: First Amendment retaliation; Count II:

Violation of the Pennsylvania Whistleblower Law; Count III: Procedural Due Process – Property

Interest in Employment; Count IV: Stigma Plus Procedural Due Process; Count V: Procedural Due

Process for Deprivation of Personal Property; Count VI: Intentional Infliction of Emotional

Distress; Count VII: Municipal Liability: Count VIII: Tortious Interference; and Count IX:

Conversion.

        Plaintiff asserts Counts I, II, III and IV against all Defendants. Count V is against Matis,

Bashour, Brosky and the RTSA. Counts VI and VIII are against Matis, Bashour, Brosky and

Williams. Count VII is against RTSA, Redstone Township Board of Supervisors and Redstone

Township. Finally, Count IX is against Matis, Bashour and Brosky.

        C. Motion to Dismiss

        Defendants filed the instant Motion to Dismiss and Brief in Support on April 23 and 24,

2021. ECF Nos. 25 and 26. Plaintiff filed her Brief in Opposition on May 28, 2021. ECF No. 30.

Defendants filed a Reply. ECF No. 31.

        The Motion to Dismiss is now ripe for consideration.



                                                     5
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 6 of 22




II.    LEGAL STANDARD

       In assessing the sufficiency of a complaint pursuant to a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6), the Court must accept as true all material allegations in the

complaint and all reasonable factual inferences must be viewed in the light most favorable to the

plaintiff. Odd v. Malone, 538 F.3d 202, 205 (3d Cir. 2008). The Court, however, need not accept

bald assertions or inferences drawn by the plaintiff if they are unsupported by the facts set forth in

the complaint. See Cal. Pub. Employees’ Retirement Sys. v. The Chubb Corp., 394 F.3d 126, 143

(3d Cir. 2004) (citing Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor

must the Court accept legal conclusions set forth as factual allegations. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, “[f]actual allegations must be enough to raise a right

to relief above the speculative level.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

Indeed, the United States Supreme Court has held that a complaint is properly dismissed under

Fed. R. Civ. P. 12(b)(6) where it does not allege “enough facts to state a claim to relief that is

plausible on its face,” id. at 570, or where the factual content does not allow the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); see also Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d Cir.

2008) (finding that, under Twombly, “labels, conclusions, and a formulaic recitation of the

elements of a cause of action” do not suffice but, rather, the complaint “must allege facts suggestive

of [the proscribed] conduct” and that are sufficient “to raise a reasonable expectation that discovery

will reveal evidence of the necessary element[s] of his claim”).




                                                      6
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 7 of 22




III.   DISCUSSION

       A. First Amendment Retaliation (Count I)

       Plaintiff asserts a First Amendment retaliation claim against all Defendants in Count I. “In

order to plead a retaliation claim under the First Amendment, a plaintiff must allege: (1)

constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of ordinary

firmness from exercising his constitutional rights, and (3) a causal link between the constitutionally

protected conduct and retaliatory action.” Emigh v. Steffee, 442 F. App’x 660, 664 (3d Cir. 2011)

(quoting Thomas v. Independence Twp., 463 F.3d 285, 296 (3d Cir. 2006)) (internal quotations

omitted).

       Generally, a public employee’s speech is protected when (1) the employee spoke as a

citizen; (2) the statement involved a matter of public concern; and (3) the government employer

did not have an adequate justification for treating the employee differently from any other member

of the general public as a result of the statement. Falco v. Zimmer, 767 F. App’x 288, 300 (3d Cir.

2019) (citing Hill v. Borough of Kutztown, 455 F.3d 225, 241-42 (3d Cir. 2006)). A public

employee does not speak “as a citizen” if she makes a statement pursuant to her official duties.

Id. Moreover, “[w]hether an employee’s speech addresses a matter of public concern must be

determined by the content, form, and context of a given statement, as revealed by the whole

record.” Id. (quoting Rankin v. McPherson, 483 U.S. 378, 384-85 (1987)) (internal quotations

omitted).

            1. Protected Conduct

       Plaintiff claims she engaged in protected speech on four occasions: (1) telling Bashour in

2017 that she did not support Matis as a political candidate; (2) criticizing Matis for falsely

reporting that the upper apartments of the RTSA were being used for storage; (3) also criticizing



                                                      7
          Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 8 of 22




Matis for performing RTSA work on Redstone Township “time”; and (4) submitting a “right-to-

know” request on April 16, 2019 for the March 25, 2019 special meeting minutes and Redstone

Township Supervisors’ and employees’ W-2s, health benefit and mileage information. ECF No.

30 at 9. 2 For ease of reference, the Court refers to these as the first, second, third and fourth

statements, respectively.

         With respect to the second and third statements, Defendants argue in support of their

Motion to Dismiss that Plaintiff did not engage in protected speech when she directly criticized

Matis. ECF No. 26 at 7-9. Plaintiff spoke pursuant to her official duties as an office manager,

they argue, and she did not raise her concerns publicly. Id.; ECF No. 31 at 1-2. Based on this,

Defendants argue that Plaintiff does not state a First Amendment retaliation claim arising out of

this speech.

         In response, Plaintiff argues that disclosing officials’ malfeasance, as here, is protected

speech. ECF No. 30 at 10. Although Plaintiff concedes that she arguably spoke pursuant to her

official duties regarding Matis lying about the use of the RTSA apartment space, she claims that

she criticized Matis about billing his RTSA work to Redstone Township in her capacity as a

citizen. Id.

         Upon review, Plaintiff sufficiently pleads that she engaged in protected speech relative to

the first, third and fourth statements at issue. For a public employee’s speech to be protected, she

must (1) speak in her capacity as a citizen; (2) involving a matter of public concern. Borough of

Duryea v. Guarnieri, 564 U.S. 379, 386 (2011).



2
 In her Brief in Opposition, Plaintiff argues that she also pleads a First Amendment retaliation claim based on
political retaliation and familial association, referring the Court to paragraph 77 of her Amended Complaint. ECF
No. 30 at 9, 11. Defendants address Plaintiff’s potential claim based on familial association in their Reply. ECF
No. 31 at 4-5. Because Defendants do not brief these issues in their underlying Motion to Dismiss or Brief in
Support, and the Court does not find that Count I should otherwise be dismissed in its entirety, the Court does not
address those potential claims here.

                                                              8
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 9 of 22




       Out of the four instances of Plaintiff’s alleged protected speech, Defendants only challenge

whether Plaintiff confronting Matis qualifies as protected speech. Therefore, it is undisputed that

Plaintiff’s first and fourth statements are protected speech.

       With respect to the second statement, Plaintiff does not plead facts demonstrating that she

“spoke as a citizen,” so that her speech is protected under the First Amendment. As discussed, “if

a public employee’s speech is part of [her] ordinary job duties, the employee is acting as a public

employee and [her] activity is thus not protected under the First Amendment.” Falco, 767 F. App’x

at 302; see also id. (“A public employee does not speak ‘as a citizen’ when [she] makes a statement

‘pursuant to [her] official duties.’”) (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)).

Because Plaintiff does not dispute that she acted pursuant to her “official duties” as an office

manager when she confronted Matis about his false report regarding the use of the RTSA

apartment, this does not qualify as protected speech.

       With respect to the third statement, however, Plaintiff sufficiently pleads that she engaged

in protected speech when criticizing Matis about performing RTSA work on Redstone Township

“time.” Plaintiff confronted Matis about his misuse of Redstone Township, as opposed to RTSA,

payroll funds. Thus, Plaintiff plausibly pleads that she spoke as a “citizen,” rather than in her

capacity as an RTSA employee.

       Assuming Plaintiff acted as a private citizen, whether her speech is protected next turns on

whether the activity involved a matter of public concern. As the United States Court of Appeals

for the Third Circuit recently summarized:

       Activity involves matters of public concern “when it can ‘be fairly considered as
       relating to any matter of political, social, or other concern to the community,’ or
       when it ‘is a subject of legitimate news interest; that is, a subject of general interest
       and of value and concern to the public.’” Snyder v. Phelps, 562 U.S. 443, 453, 131
       S.Ct. 1207, 179 L.Ed.2d 172 (2011) (citations omitted). By contrast, activity does
       not involve a matter of public concern when it relates solely to “mundane

                                                      9
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 10 of 22




       employment grievances.” Munroe [v. Central Bucks Sch. Dist.,] 805 F.3d [454,
       467 (3d Cir. 2015)] (citation omitted). Courts determine whether an employee’s
       speech involves public concern by reference to the speech’s “content, form, and
       context,” Lane [v. Franks], 573 U.S. [228, 241 (2014)] (quoting Connick [v.
       Myers], 461 U.S. [138, 147–48 (1983)], which encompasses “the employee’s
       motivation as well as whether it is important to our system of self-government that
       the expression take place,” Munroe, 805 F.3d at 467 (citations omitted).

       Because courts are not to “make a superficial characterization of the speech or
       activity taken as a whole,” they must conduct “a particularized examination of each
       activity for which the protection of the First Amendment is claimed” to determine
       whether it involves a matter of public concern, Johnson v. Lincoln Univ. of
       Commonwealth Sys. of Higher Educ., 776 F.2d 443, 451 (3d Cir. 1985), while
       taking care not to “‘cherry pick’ something that may impact the public while
       ignoring [its] manner and context,” Munroe, 805 F.3d at 467 (citation omitted). If,
       for example, a discrete unit of speech addresses only the employee’s own problems
       and, even if those problems “brush ever so gently against a matter of public
       concern” by virtue of that employee’s public employment, then that speech is
       merely a “personal grievance.” Miller v. Clinton Cty., 544 F.3d 542, 551 (3d Cir.
       2008).

Falco, 767 F. App’x at 302-03.

       At this stage, Plaintiff also sufficiently pleads that she raised a matter of public concern.

Whether Matis was being paid by Redstone Township while not performing township work

concerns the potential misuse of Redstone Township taxpayer funds, and thus it is fairly

characterized as being of “value and concern to the public.” Id. Although Defendants note that

Plaintiff only raised her complaint internally, the United States Supreme Court has indicated that

this fact, alone, is not dispositive of whether an individual raises a matter of public concern.

       That [plaintiff] expressed his views inside his office, rather than publicly, is not
       dispositive. Employees in some cases may receive First Amendment protection for
       expressions made at work. See, e.g., Givhan v. Western Line Consol. School Dist.,
       439 U.S. 410, 414, 99 S.Ct. 693, 58 L.E.2d 619 (1979). Many citizens do much of
       their talking inside their respective workplaces, and it would not serve the goal of
       treating public employees like “any member of the general public,” Pickering [v.
       Bd. of Ed. of Twp. High Sch., 391 U.S. 563, 573 (1968)], to hold that all speech
       within the office is automatically exposed to restriction.

Garcetti, 547 U.S. at 420-21.



                                                     10
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 11 of 22




       For these reasons, Plaintiff sufficiently pleads that she engaged in protected speech relative

to the first, third and fourth statements above. Because she does not plead that she engaged in

protected speech as to the second statement, however, the Motion to Dismiss is granted only to the

extent Plaintiff’s claim arises out the second statement.

           2. Connection between Protected Activity and Adverse Action

       Defendants also argue that Count I should be dismissed because Plaintiff cannot show that

any of her alleged protected speech was a substantial or motivating factor for the adverse

employment action alleged. ECF No. 26 at 10-12. Defendants argue that the first, second and

third statements occurred significantly before Plaintiff was constructively discharged, and there

are no other facts that imply any causal connection between her speech and constructive discharge.

Id. at 10-11. As to the fourth statement, her right-to-know request, Defendants argue this did not

occur until after Plaintiff was demoted and left for vacation (from which she did not return), and

it therefore could not have been a substantial or motivating factor in conduct leading to her

constructive discharge. Id. at 11-12.

       In response, Plaintiff argues that where a reasonable inference can be granted that the

protected speech was a factor in the adverse action against an individual, the question of whether

the speech was, in fact, a motivating factor is a question for the jury. ECF No. 30 at 13 (citing

Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782 (3d Cir. 2000)). Based on her allegations, she

argues, within four months of Matis being appointed to the RTSA board, Defendants made her

working conditions so unbearable that she was forced to resign. Id. at 15.

       Upon review, Plaintiff’s first statement occurred during the election year of 2017. Plaintiff

pleads that, shortly after, beginning in January 2018, Defendants engaged in a pattern of hostile

conduct that continued over a period of time until she was ultimately forced to resign in or about



                                                    11
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 12 of 22




May 2019. At this preliminary stage, Plaintiff plausibly pleads that her alleged protected speech

was a substantial or motivating factor for the adverse employment action alleged. Therefore, the

Motion to Dismiss is denied on this basis.

         Based on the foregoing, the Motion to Dismiss is granted in part and denied in part as to

Count I. Count I is dismissed to the extent Plaintiff’s claim arises out of her confronting Matis

about his falsely reporting on the use of the RTSA apartment. The Motion to Dismiss is otherwise

denied as to Count I.

         B. Pennsylvania Whistleblower Law (Count II)

         Defendants argue that Plaintiff’s Pennsylvania’s Whistleblower Law claim is barred by the

180-day statute of limitations. ECF No. 26 at 12. In response, Plaintiff concedes that this claim

is time barred. ECF No. 30 at 15. Accordingly, the Motion to Dismiss is granted as to Count II.

         C. Procedural Due Process – Property Interest in Employment (Count III)

         Defendants argue that Count III should be dismissed because Plaintiff does not have a

property interest in her employment. ECF No. 26 at 13-15. Plaintiff has withdrawn her claim in

response. ECF No. 30 at 15. Therefore, the Motion to Dismiss is granted as to Count III.

         D. “Stigma Plus” Procedural Due Process (Count IV)

         Defendants argue that Count IV should be dismissed because (1) Plaintiff does not

plausibly allege any publicly-made stigmatizing statement; and (2) she also does not allege any

stigmatizing statement occurred in the course of her constructive discharge, as required, given that

the statements at issue occurred weeks or months before she left her employment. ECF No. 26 at

18-19.

         In response, Plaintiff contends that she sufficiently states a claim based upon her

allegations. ECF No. 30 at 16-17. With respect to the “stigma” element, she refers the Court to



                                                    12
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 13 of 22




allegations that Bashour and Matis spread false rumors regarding her mishandling of the RTSA

books and unlawfully taking money from the RTSA between January 2019 and May 2019, and

their statements made during the March 25, 2019 joint special meeting. Id. at 17. Plaintiff also

argues that her constructive discharge satisfies the “plus” prong of this claim. Id.

       The United States Supreme Court has held that “an individual has a protectable interest in

reputation.” Hill v. Borough of Kutztown, 455 F.3d 225, 235 (3d Cir. 2006) (citing Wisconsin v.

Constantineau, 400 U.S. 433 (1971)). But the Due Process Clause does not protect reputation,

alone. “Rather, to make out a due process claim for deprivation of a liberty interest in reputation,

a plaintiff must show a stigma to his reputation plus deprivation of some additional right or

interest.” Id. at 236. This is called the “stigma-plus” test. Id.

       In the public employment context, the “stigma-plus” test has been applied to mean
       that when an employer “creates and disseminates a false and defamatory impression
       about the employee in connection with his termination,” it deprives the employee
       of a protected liberty interest. Codd v. Velger, 429 U.S. 624, 628, 97 S. Ct. 882,
       51 L.Ed.2d 92 (1977). The creation and dissemination of a false and defamatory
       impression is the “stigma,” and the termination is the “plus.” When such a
       deprivation occurs, the employee is entitled to a name-clearing hearing.

Id.

       “To satisfy the ‘stigma’ prong of the test, it must be alleged that the purportedly

stigmatizing statement(s) (1) were made publicly, and (2) were false.” Id. (internal citations

omitted). As for the “plus” prong, the United States Court of Appeals for the Third Circuit has

held that an employee who is defamed in the course of being terminated or constructively

discharged satisfies this requirement. Id. at 238.

       Upon review, Plaintiff states a claim in Count IV against Matis and Bashour. Plaintiff

sufficiently pleads the stigma prong. She claims these Defendants spread false rumors about her

from January 2019 through after May 2019 that she mishandled the RTSA books and unlawfully



                                                     13
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 14 of 22




took money, and that they publicly and falsely implied she committed unlawful acts at the March

2019 joint special meeting. Thus, Plaintiff has claimed Matis and Bashour publicly made false,

stigmatizing statements. Plaintiff also satisfies the “plus” prong relative to Matis and Bashour,

based upon her allegations that she was constructively discharged, in part, as a result of these

Defendants’ false statements.

       As for Defendants other than Matis and Bashour, however, Plaintiff does not identify any

purportedly stigmatizing statements made by those Defendants. Therefore, the Court grants the

Motion to Dismiss as to Count IV for all Defendants, except Matis and Bashour, with leave to

amend her Complaint as appropriate.

       E. Procedural Due Process – Deprivation of Property (Count V)

       Defendants argue that Count V should be dismissed because “[a]n unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause [. . .] if a meaningful post deprivation remedy for the loss

is available.” ECF No. 26 at 16 (quoting Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir. 2011)).

Because Plaintiff can pursue a tort claim, they argue, she has a meaningful remedy and cannot

state a constitutional claim for her loss of property. Id. at 17.

       In response, Plaintiff argues that the refusal to return her property was not an “unauthorized

deprivation,” because it was the action of the RTSA as authorized by a majority of its board. ECF

No. 30 at 16.

       Upon review, it is premature for the Court to reach a conclusion on this issue. Although

Defendants argue that Plaintiff can pursue alternate relief in the form of her tort claims, they also

contend that any such claims are barred because Defendants have high public official immunity.

As discussed below, the Court finds there are questions of fact that preclude it from determining



                                                      14
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 15 of 22




whether such immunity applies at the motion to dismiss. Therefore, the Motion to Dismiss is

denied on this basis.

       F. Tort Claims (Counts VI, VIII and IX)

           1. Intentional Infliction of Emotional Distress (Count VI)

       Defendants argue that Plaintiff’s claim for intentional infliction of emotional distress

(“IIED”), Count VI, must be dismissed. ECF No. 31 at 20. In order to be actionable, Defendants

argue that the alleged conduct must be outrageous, extreme and totally indecent, atrocious and

utterly intolerable, but Plaintiff does not plead any such allegations in this case. Id. (citing Ghrist

v. CBS Broad., Inc., 40 F. Supp. 3d 623, 630 (W.D. Pa. 2014)).

       In response, Plaintiff asserts that her allegations of Defendants using their positions of

governmental authority to engage in a course of harassment against a 72-year old widow, which

caused stress and anxiety so extreme that her doctor prescribed medication and recommended that

she take a leave from work, constitutes sufficiently intentional, outrageous or extreme conduct to

state an IIED claim. ECF No. 30 at 19.

       To state a plausible IIED claim, “plaintiff must allege sufficient facts demonstrating that

(1) the defendant’s conduct was extreme and outrageous; (2) the defendant’s conduct caused the

plaintiff severe emotional distress; and (3) the defendant acted intending to cause that person such

distress or with knowledge that such distress was substantially certain to occur.” Ghrist, 40 F.

Supp. 3d at 630 (citing Brown v. Muhlenberg Twp., 269 F.3d 205, 217 (3d Cir. 2001)). Liability

is only imposed “where the conduct has been so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Reedy v. Evanson, 615 F.3d 197, 231-32 (3d Cir. 2010)

(quoting Field v. Phila. Elec. Co., 565 A.2d 1170, 1184 (Pa. Super. Ct. 1989)). In addition, plaintiff



                                                      15
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 16 of 22




must allege that she “suffer[ed] some type of resulting physical harm due to the defendant’s

outrageous conduct.” Id. at 231.

       Upon review, Plaintiff has sufficiently pled an IIED claim at this initial stage of the case.

As such, Plaintiff’s IIED claim should not be dismissed. Although Defendants refer the Court to

the relevant standard for stating an IIED claim, they do not substantively brief why Plaintiff’s

allegations do not satisfy this standard, as it has been applied by courts. Accordingly, the Motion

to Dismiss is denied as to Count VI.

           2. Immunity (Counts VI, VIII and IX)

               a. Pennsylvania Political Subdivision Tort Claims Act

       Defendants raise two defenses to Plaintiff’s tort claims in Counts VI, VIII and IX based on

immunity. First, Defendants assert that all of Plaintiff’s tort claims are barred by the Pennsylvania

Political Subdivision Tort Claims Act (“PSTCA”), 42 Pa.C.S. § 8541, et seq. ECF No. 26 at 20.

Defendants qualify for immunity under the PSTCA, they argue, because they are local government

agencies or employees thereof, and Plaintiff’s claims do not fall under any of the PSTCA’s

enumerated exceptions to governmental immunity. Id. Based on this, Defendants argue that the

Court should dismiss Plaintiff’s tort claims against Redstone Township and its Board of

Supervisors, the RTSA, and “all of the individual Defendants in their official capacities.” Id.

       In response, Plaintiff agrees to waive any tort claims against RTSA, Redstone Township,

the Redstone Township Board of Supervisors, and the individual Defendants in their official

capacities. ECF No. 30 at 18. Plaintiff asserts that Defendants do not raise any argument for

dismissing individual Defendants in their individual capacities, and she intends to proceed with

those claims. Id.




                                                     16
         Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 17 of 22




        In their Reply, Defendants argue they would not have had the authority to affect Plaintiff’s

employment status in anything other than their “official capacities,” and therefore Plaintiff’s

waiver “is dispositive of Plaintiff’s [tort] claims arising out of the alleged employment actions.”

ECF No. 31 at 5.

        The PSTCA, 42 Pa.C.S. § 8541, et seq. “grants broad immunity from tort suits to local

agencies and their employees.” Cooper v. City of Chester, 810 F. Supp. 618, 625 (E.D. Pa. 1992).

Here, Plaintiff pleads tort claims in Counts VI (Intentional Infliction of Emotional Distress), VIII

(Tortious Interference) and IX (Conversion). Although Defendants move to dismiss, and Plaintiff

agrees to waive, her tort claims against Redstone Township, the Redstone Township Board of

Supervisors, and the RTSA, she does not assert Counts VI, VIII and IX against those Defendants.

ECF No. 21 at 20-21, 24-25. 3

        In her Amended Complaint, Plaintiff does not specify whether she is bringing her tort

claims against the Matis, Brosky, Bashour and Brosky in their official and/or individual capacities.

In a suit against a government official in his official capacity, “the real party in interest . . . is the

governmental entity and not the named official.” Hafer v. Melo, 502 U.S. 21, 25 (1991). As to

the individual Defendants, the parties agree that Plaintiff’s tort claims should be dismissed under

the PSTCA to the extent, if any, they are asserted against the individual Defendants in their official

capacities. Thus, the Motion to Dismiss is granted as to any tort claims brought against Matis,

Brosky, Bashour and Williams in their official capacities.




3
 Plaintiff includes a claim for “municipal liability” in Count VII against Defendants RTSA, Redstone Township,
and the Redstone Township Board of Supervisors, but she limits this claim to Plaintiff’s alleged deprivation of
constitutional rights. ECF No. 21 ¶¶ 117-124. Thus, she does not assert tort claims against those Defendants in
Count VII.


                                                            17
          Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 18 of 22




         Regarding any tort claims against the individual Defendants in their individual capacities,

however, Plaintiff’s claims may proceed. Defendants make no argument related to individual-

capacity claims in support of their Motion to Dismiss. 4 Further, claims against named defendants

in their individual capacities are not subject to statutory immunity for the intentional torts alleged

by Plaintiff. 42 Pa.C.S. § 8550; see also Palmer v. Bartosh, 959 A.2d 508, 512 (Pa. Commw. Ct.

2008); Verde v. City of Phila., 862 F. Supp. 1329, 1336–37 (E.D. Pa. 1994).

         Accordingly, the Motion to Dismiss is granted as to Counts VI, VIII and IX, only to the

extent those claims are asserted against Matis, Brosky, Bashour and Williams in their official

capacities. Plaintiff may proceed against those Defendants in their individual capacities relative

to these claims.

                  b. High Public Official Immunity

         Defendants also argue that Plaintiff’s tort claims must be dismissed because they have high

public official immunity for intentional tort claims. ECF No. 26 at 21. Defendants argue that

township supervisors are entitled to this immunity, and that the same conclusion should apply for

RTSA board members, given they are the decisionmakers for the RTSA. Id.




4
  It is unclear to the Court whether Defendants are arguing that Plaintiff is only proceeding against the individual
Defendants in their official capacities, and therefore it is not necessary to address individual-capacity claims. In the
subheading to this argument in the Brief in Support of the Motion to Dismiss, Defendants assert that all of Plaintiff’s
tort claims are barred by the PSTCA; however, they only specifically request that the Court dismiss claims against
the individual Defendants in their official capacities in their substantive argument. ECF No. 26 at 20. To the extent
Defendants are suggesting that all of Plaintiff’s tort claims are barred because she only proceeds against the
individual Defendants in their official capacities, they fail to support this conclusion. As discussed, Plaintiff does
not plead or claim in her Brief in Opposition that she is only pursuing these Defendants in their official capacities,
and Defendants do not brief why the Court should construe her claims as such. In their Reply, Defendants argue
that the individual Defendants would not have had the authority to affect Plaintiff’s employment status unless they
acted in their official capacities; however, they do not demonstrate that any or all of Plaintiff’s tort claims solely
arise out of Defendants’ actions that affected her employment status. Plaintiff’s conversion claim, for example,
relates to conduct that occurred after Plaintiff left her position.



                                                               18
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 19 of 22




       In response, Plaintiff concedes that Matis and Williams would be entitled to high public

official immunity for “all statements made and acts taken in the course of their official duties as

township supervisors.” ECF No. 30 at 20. However, Plaintiff argues that Williams did not act

within the scope of his official duties at the March 25, 2019 joint special meeting regarding

Plaintiff’s employment. As to Bashour, Matis and Brosky in their capacities as RTSA board

members, she argues that it is unclear whether those individuals are entitled to high public official

immunity based on the present record, and it is premature to dismiss Plaintiff’s claims at this stage.

Id. at 20-21.

       Under Pennsylvania law, “high public official immunity is a long-standing category of

common law immunity that acts as an absolute bar to protect high public officials from lawsuits

arising out of actions taken in the course of their official duties and within the scope of their

authority.” Caristo v. Blairsville-Saltsburg Sch. Dist., 370 F. Supp. 3d 554, 561 (W.D. Pa. 2019)

(quoting Doe v. Franklin Cnty., 174 A.3d 593, 603 (Pa. 2017)). This immunity applies if “(1) the

individual is determined to be a high public official, and (2) the statements made or actions taken

were in the course of the official’s duty or power and within the scope of his authority.” Id. (citing

Lindner v. Mollan, 677 A.2d 1194, 1199 (Pa. 1996)).

       The determination of whether a particular individual qualifies as a “high-ranking
       public official” must be determined on a case-by-case basis. There is no line of
       demarcation which separates offices which are protected by absolute immunity
       from those which are not. Factors which the court may consider include: the nature
       of the public officer’s duties, the importance of his office and whether or not he has
       policy-making functions.

Feldman v. Hoffman, 107 A.3d 821, 827 (Pa. Commw. Ct. 2014) (citing Montgomery v. City of

Phila., 140 A.3d 100, 105 (Pa. 1958); Lindner, 677 A.2d at 1198) (internal citations omitted).

       “[G]iven the factually intensive nature of this inquiry, it is generally not appropriate to

determine immunity on a motion to dismiss.” Williams v. Lawrence Cnty. Career & Tech. Ctr.,

                                                     19
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 20 of 22




No. 17-620, 2017 WL 4842549, at *12 (W.D. Pa. Oct. 26, 2017). Because the Court is unable to

determine whether Bashour, Matis and Brosky are “high public officials” in their RTSA roles on

this undeveloped record, the Court will not dismiss Plaintiff’s tort claims against them at this initial

stage of this action.

        With respect to Williams, the parties concede that he would be entitled to high public

official immunity while carrying out his duties as township supervisor. Because there are

questions of fact as to whether Williams was acting within the scope of his authority as township

supervisor relative to the alleged tortious conduct, however, the Court also declines to dismiss

Plaintiff’s tort claims against Williams on this basis. Therefore, the Motion to Dismiss Counts VI,

VIII and IX is denied on this basis.

        G. Punitive Damages

        Finally, Defendants argue that punitive damages are not available against municipalities or

government employees in their official capacities, and therefore Plaintiff’s claims for punitive

damages against Redstone Township, the Redstone Township Board of Supervisors, the RTSA,

and the individual defendants in their official capacities should be dismissed. ECF No. 22 at 22.

In response, Plaintiff waives any such claims for punitive damages.              ECF No. 30 at 21.

Accordingly, the Court grants the Motion to Dismiss on this basis, and it dismisses Plaintiff’s claim

for punitive damages against Redstone Township, the Redstone Township Board of Supervisors,

the RTSA, and the individual defendants in their official capacities.

IV.     CONCLUSION

        For the foregoing reasons, the Motion to Dismiss is granted in part and denied in part. The

Court dismisses the following:




                                                      20
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 21 of 22




           1. Count I, to the extent it arises out of Plaintiff’s statement addressing Matis about

               his falsely reporting on the usage of the RTSA upper apartments, as alleged at

               ECF No. 21 ¶¶ 35-36;

           2. Count II (on consent);

           3. Count III (on consent);

           4. Count IV against Defendants RTSA, Redstone Township, Redstone Township

               Board of Supervisors, Brosky and Williams;

           5. Counts VI, VIII and IX, to the extent those claims are asserted against Matis,

               Brosky, Bashour and Williams in their official capacities; and

           6. Plaintiff’s claim for punitive damages as to Redstone Township, the Redstone

               Township Board of Supervisors, the RTSA, and the individual Defendants

               (Matis, Brosky, Bashour and Williams) in their official capacities.

       “If a complaint is vulnerable to Rule 12(b)(6) dismissal, a district court must permit a

curative amendment, unless an amendment would be inequitable or futile.” Phillips, 515 F.3d at

236. Therefore, as to any claims Plaintiff did not chose to withdraw, she will be permitted to

amend her Complaint, as appropriate, within 21 days.

       An appropriate Order follows. Pursuant to Rule 4(a)(1) of the Federal Rules of Appellate

Procedure, if any party wishes to appeal from this Order he or she must do so within thirty (30)




                                                   21
        Case 2:20-cv-01932-MPK Document 32 Filed 09/10/21 Page 22 of 22




days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., with the Clerk of Court,

United States District Court, 700 Grant Street, Room 3110, Pittsburgh, PA 15219.




DATED: September 10, 2021                           BY THE COURT,

                                                    /s/ Maureen P. Kelly
                                                    MAUREEN P. KELLY
                                                    UNITED STATES MAGISTRATE JUDGE




cc: All counsel of record via CM/ECF.




                                                   22
